Sir, your assumption of the presidency of the thirty-sixth session of the General Assembly is, for Tunisia, a source of satisfaction as well as proof of esteem and confidence: esteem for your qualities as a statesman and an experienced diplomat, and confidence in your ability to conduct successfully the work of this session, the importance of which, owing to the particularly delicate world situation, calls for all the wisdom and courage of which we know you to.be capable.
88.	In extending to you our warm and fraternal congratulations, the Tunisian delegation wishes to assure you that it will spare no effort to give you its full support and wholehearted cooperation as you discharge your important and arduous responsibilities. We shall do this all the more enthusiastically because you represent a fraternal Arab country, Iraq, with which Tunisia maintains the closest and most fruitful of relations both bilaterally and in the framework of the United Nations and the various regional organizations in which our two fraternal countries work side by side.
89.	The Tunisian delegation would also like to pay a tribute to your predecessor, Mr. Rudiger von Wechmar. We shall long remember here the skillful, objective and efficient way in which he conducted both the thirty-fifth session and the eighth emergency special session. Our wishes for success go with him in his new functions.
90.	My delegation also wishes to pay the same warm and sincere tribute to the SecretaryGeneral for the remarkable work, praiseworthy from all standpoints, that he has carried out in his 10 years of service to the United Nations in defenseF of the principles of our Charter.
91.	At the Security Council meetings of 8 July and 23 September 1981, the Tunisian delegation expressed its great pleasure at welcoming Vanuatu and Belize to the Organization. We are pleased today to see them occupying their rightful seats in the Assembly. We wish to take this opportunity out again to bid our two new Member States a very warm welcome and to renew our warm congratulations to their respective delegations and assure them of our full cooperation.
92.	I should also like to address Tunisia's greetings to all the peoples of the world represented here, and to reaffirm my country's determination to continue to spare no effort in the fulfillment of the principles underlying the Organization.
93.	Suffice it for me to mention here the vigorous and resolute action of the Government of President Bourguiba to promote the betterment of the individual, to establish true democracy in my country with due expression of political freedom, social justice and economic progress, and, externally, to promote with friendly and fraternal countries, in the framework of the broadest cooperation, action based on understanding and dialog.
94.	Those principles, to the implementation of which the Tunisia of President Bourguiba is resolutely committed, do not appear, unfortunately, to have been strictly applied everywhere in international relations.
95.	In the year that has passed since the last session of the Assembly, we have seen no notable progress in the development of the international situation. In fact, the tensions that confronted us are now more disturbing and more dangerous, and the problems we have tried to tackle remain unresolved and have become even more complex.
96.	The Security Council, the supreme organ of the Organization, has certainly deliberated, practically throughout the year, on all the grave questions which represented a threat to international peace and security. We cannot but note, however, that the results of those deliberations have often led to disappointment and have increased the frustration of those who have addressed themselves to this supreme body, confident of their rights and motivated only by their faith in the principles of the Charter.
97.	Whether it be for decolonization in Africa or the Middle East, racism and apartheid, the tight of peoples freely to choose their own system of government, nonintervention in the internal affairs of States, or regional conflicts throughout the world, the record unfortunately still remains a very poor one.
98.	Hence the particular importance we attach to the deliberations of this session of the General Assembly, of which it is the imperative duty to change the dangerous course taken hitherto by events, to reconcile men with principles and the ideals of peace and progress, and to arouse new hope for the good of the whole of mankind.
99.	More than 21 years after the adoption by the Organization of resolution 1514 (XV) containing the Declaration on the Granting of Independence to Colonial Countries and Peoples, at a time when we are already within sight of the end of the century, we must put an end firmly and with determination to the anachronistic, intolerable situation which still prevails in Palestine and in Namibia. We cannot disregard the valiant struggle being waged by the peoples of Palestine and Namibia under the leadership of their legitimate representatives, the Palestine Liberation Organization [PLO] and the South West Africa People's Organization [SWAPO], and fail to recognize their inalienable rights to freedom, justice, self-determination and independence.
100.	It is high time to put an end to the inadmissible attitude of provocation and defiance in which, in total equanimity, I would stress, the regimes of Tel Aviv and Pretoria are engaging. These two regimes of oppression, racism and Zionism, no doubt exchanging the best tried recipes, are oppressing ever more ferociously with each passing day the peoples of Namibia, South Africa and Palestine and vying with each other in acts of aggression against the peoples of southern Africa and the Middle East flagrant acts of aggression, repeated acts of aggression, but always with impunity, unfortunately. The field of these acts of aggression is becoming ever broader and is extending to Angola, Mozambique, Lebanon or Iraq, sovereign Member States of the community of nations.
101.	And here we have the two of them, priding themselves on acting as spearheads of some kind of defense strategy for an order or civilization to which they have no claim to belong.
102.	But apart from that aspect, the situation in the Middle East and in southern Africa today contains more than ever before risks of explosion and conflict which threatens the balance in the world.
103.	In the Middle East military operations conducted by the Israeli army against the Palestinians and against the people of Lebanon have created one of the most dangerous situations that have existed since 1973. Those who thought that the Camp David agreements would have the effect of providing momentum for the peace process in the area today have had to face the facts. We cannot but note that those agreements have been exploited by Tel Aviv in order freely to conduct its strategy aimed at eliminating the Palestinians. Since that time, the war waged against the Palestinians has assumed impressive dimensions, involving both the air force and the navy, as well as the army.
104.	It is the implementation of that strategy which today continues the major obstacle to the establishment of lasting peace in the area. So the obstinate refusal of Israel to recognize the inalienable rights of the Palestinian people, its total scorn for the many resolutions of the United Nations and for international public opinion, have brought the problem of the Middle East to an impasse. Arrogance, aggressiveness, expansionism: these are three outstanding features of the attitude of Israel in the face of the legitimate aspirations of the Palestinians to a State.
105.	Tunisia, which supports unreservedly the just cause of the Palestinian people, reaffirms its conviction that there can be no lasting peace in the Middle East without a comprehensive settlement which would take account first of the inalienable right of the Palestinian people to self-determination and the establishment under the aegis of its sole legitimate representative, the PLO of an independent state, and of the withdrawal of Israel from all the occupied Arab territories, including AlQuds.
106.	Israel, using the pretext of security, wishes both to ensure its own military supremacy in the area and to annex Arab territories. It is precisely this expansionist policy that is today the main cause of insecurity and that almost led to a new war in the Middle East following the affair of the Syrian missiles which were, incidentally, purely defensive devices.
107.	Security is an urgent need for all the peoples of the area. It is imperative for their stability and their development. Thus, it cannot be seen in terms of the military supremacy of one State over all the others, which would push the latter into intense rearmament and into various alliances in order to oppose the hegemony of that State, its adventurist policy and its irresponsibility the dangers of which we see in Lebanon, and of which the raid on the nuclear plant at Tamuz is the most illuminating example.
108.	This premeditated act of war, unanimously condemned by the international community, constitutes a dangerous precedent which jeopardizes not only the IAEA system of guarantees, but also the rules of international conduct which govern the civilized world.
109.	Peace in the Middle East is a vital necessity for all the peoples of the region. Several Arab countries have made concrete and positive proposals for the establishment of a just and lasting peace, based on consensus but rejecting expansionism, exclusivity and domination. It is urgent to begin without delay the exploration of new avenues to break the deadlock in the situation and embark on a process of true peace in that very sensitive part of the world.
110.	That process should first, if it is not to fail, involve the PLO in all stages of negotiations. The PLO, which has constantly given proof of its realism, its sense of responsibility and its capacity to honor its commitments, has today come to be the only negotiating partner capable of speaking on behalf of the Palestinian people. It is therefore time to admit that fact unreservedly.
111.	It is also in the respect for international legality and the implementation of the relevant resolutions of the Organization that we find the solution to the painful and explosive problem of Namibia. The present impasse jeopardizes the peace, security and development of the whole of southern Africa.
112.	After the failure of the Geneva Conference owing to the recalcitrance and provocative attitude of South Africa, the debate in the Security Council in April 1981 and that at the eighth emergency special session of the General Assembly last September have revealed the limits that we could reasonably impose on the legendary patience of Africa, and of the Namibian people and its authentic representative, SWAPO.
113.	The keen sense of realism and responsibility displayed by SWAPO in its struggle for the recognition of its right to self-determination and independence is matched only by its determination to bring about the independence of its people by means of negotiation and dialog, or by any other means.
114.	In accordance with the resolution adopted by the eighth emergency special session of the General Assembly [resolution ES8/2], Tunisia is firmly in favor of the immediate, unconditional and unreserved application, without reservation or modification, of the plan advocated in Security Council resolution 435 (1978), and reaffirmed by the United Nations as a whole, to put an end to the illegal occupation of Namibia and to bring that Territory to independence.
115.	In so doing, we shall have made our deeds match our words and our principles match the facts.
116.	Tunisia cannot conceal its surprise at the tolerant attitude which, in the name of a solidarity of principle, has been taken by the Western world towards South Africa and Israel about their violations of the principles of the Charter and their defiance of the United Nations. It is by its contribution to the fulfillment of the legitimate aspirations of the oppressed peoples in Namibia and Palestine that the Western world will give convincing proof of the sincerity of its support for just causes and will demonstrate its genuine interest in Africa and the Arab world.
117.	How much longer are we going to tolerate the people of South Africa being subjected to inhuman and barbarous laws, racist and segregationist laws which are enforced by the apartheid regime with impunity and with the toleration of others?
118.	How much longer must we tolerate interference in the internal affairs of States and the presence in independent territories of foreign troops, the deployment of which prevents those peoples from freely choosing the form and system of their government? How long are we going to tolerate the massive and flagrant foreign military presence in Afghanistan and Kampuchea?
119.	When are the parties concerned, whether it be in Afghanistan, Kampuchea or even in Korea, going to decide in favor of dialog and negotiation and to spare their peoples the horrors of war and the torments of division?
120.	Will the repeated appeals, made particularly by the Islamic countries, calling for the withdrawal of foreign troops from Afghanistan ever be heeded?
121.	Will the appeals endorsed by the International Conference on Kampuchea, held last July, make it possible to restore dialog so that the people of Kampuchea will be allowed to know peace and prosperity?
122.	Will the appeals of South Korea for dialog and work towards understanding with North Korea be heeded and will they enable us to see the people of Korea making an effective contribution to the work of the Organization, whether that be through a single representation or, if not, separate representations, on the basis of existing precedents?
123.	When will we see the efforts of the SecretaryGeneral, those of the Organization of the Islamic Conference or the nonaligned movement which this year is celebrating its twentieth anniversary and of which'Tunisia is honored to be one of the founder members succeed in putting an end to the war that still continues in the Middle East between two fraternal and neighboring countries, Iraq and Iran, which are surely meant to live in peace and cooperation? We have pointed but that one of the parties, Iraq, has made peace offers and appeals for negotiation. Will it be possible to take this opportunity to embark on a process that will permit a settlement of this distressing conflict? Will the parties involved resolve to give up a sterile struggle which can only prolong unnecessarily the suffering and devastation of the region and make even more remote the prospects of restoring peace and stability in the area?
124.	Courage and heroism certainly have their merits. So have diplomacy and wisdom, and their merits are far superior in most cases. As evidence of this I shall give an example very close to my own country, that of Western Sahara, which after a long period of tension and conflict has, thanks to the clear sightedness and courage of the Maghreb leaders, under the auspices of the OAU and within the framework of African wisdom, just taken a decisive step towards the establishment of peace and stability.
125.	It is time for relations between States, whether they be large or small, to be based on mutual respect, and for differences in social or economic systems not to be allowed to be a source of conflict. It is time for every State to be able to organize its national structures in terms of its own realities and to define freely its policies, without having to fear encountering the interference of other States. This is what has come to be known as peaceful coexistence, which should have led to authentic detente; but, I am afraid, this is something which today we have come to see as belonging to the past. The hardening of situations to which we are now witness in international relations seems destined to bring about a reemergence in a new form of the cold war, which will once again give priority to problems of security, defense and armament, to the detriment of the objectives of peace and development. This atmosphere fraught with threats makes it difficult seriously to contemplate large-scale disarmament measures. On the contrary, we can see that the pace of the arms race particularly competition in the realm of nuclear weapons is becoming even fester; it constitutes not only a constant danger to mankind's survival but also a terrible waste of vital human and other resources. The need for maintaining dialog, for resuming constructive negotiations, for eliminating the causes of mistrust that underlie the arms race is today more necessary than ever. The second special session of the General Assembly devoted to disarmament, scheduled for next spring, will give us an excellent opportunity, one which we must not fail to seize, because without any doubt peace is mankind's most precious asset.
126.	Major questions which have aroused the interest and hopes of the international community, which were on the point of being resolved and which have been the subject of long and arduous deliberations at regular sessions of the General Assembly, at special sessions and at ad hoc international conferences have come up against an obstructive attitude, which in its turn has given rise to questioning and concern.
127.	Such questioning and concern have arisen with regard to the fulfillment of the international desire to define the law, such as the law of the sea and the laws determining NorthSouth cooperation, upon which depends to such a large extent the future of the whole international community.
128.	The world economic situation continues to give the international community grounds for grave concern. Nothing, indeed, in the past year has happened to modify in any way the alarming trends which we have constantly deplored for many years. Some of those trends have even been aggravated. The developed countries continue to struggle with their own structural and economic problems. Inflationary tension in some of those countries, the economic slowdown in others, the ever more visible differences in the perception of the scope of these two phenomena and the solution which should be applied to them have brought those countries to an almost chaotic state, frequently as a result of contradictory economic policies. The problem of interest rates, the fluctuation in foreign exchange rates, the rise of protectionism, the persistence and, in certain cases the exacerbation of high rates of unemployment, are all negative results of these policies.
129.	Of course, the developing countries suffer the cumulative consequences of these policies, which are reflected particularly in their balances of trade, which for the most part are becoming increasingly unbalanced, and in the level of their indebtedness, often verging on the intolerable. Payment difficulties created in this way are accentuated even more by the reduction of public bilateral aid from certain developed countries, and by no means the least important countries, as well as by the many restrictions facing multilateral financing and technical assistance institutions, including the World Bank and UNDP, in adequately replenishing their resources. This situation proves once again that the developed countries have no hesitation in transferring the costs of their own adaptation to the economic situation to the developing countries, which, because of the weakness of their economic structures, are forced to curb their expansion, if not halt it altogether, thus doing damage to the economic and social development of their peoples.
130.	The third world countries in general recognize the increasingly tangible fact of the interdependence of countries and economic problems, but it is not at all realistic to ask them to wait patiently for a solution of the chronic problems of the industrialized countries before they can develop their own economies.
131.	With a view to the establishment of international economic relations on solid and equitable foundations in the interests of the parties concerned, the third world has for many years now been proposing the fundamental restructuring of these relations by the establishment of a new international economic order. This objective, in spite of the difficulties it has encountered, remains more valid than ever, because it is the only one which could promote a balanced and harmonious development of the world economy by reducing the ever-widening economic gap between rich and poor countries.
132.	The project of launching global negotiations obviously stems from the same line of thought. These negotiations should not, of course, reduce to nothing the achievements, however limited they may be, obtained through efforts undertaken for so many years now in various international forums, and most recently at the United Nations Conference on New and Renewable Sources of Energy, which has just been held at Nairobi and at the United Nations Conference on the Least Developed Countries, just held at Paris. But we should also try to fill gaps and go forward, bearing in mind both the short-term and longterm interests of the international community as a whole and the developing countries in particular.
133.	Is there any need to stress that development depends to a large measure on science and technology? This aspect was dealt with at the United Nations Conference on Science and Technology for Development, held at Vienna from 20 to 31 August 1979, at which a program of Action was drawn up.6 The results, however, remain very limited, hence the need for strengthening the scientific and technological capacity within the developing countries because without that the transfer of technology to those countries can constitute only a very uncertain contribution to the work of development. This approach calls for increasing internal effort on the part of the developing countries, greater horizontal cooperation among them and a more determined contribution from the rest of the international community.
134.	Aware of this need, a number of countries, including Tunisia, have embarked on consultations in order to educate all the parties concerned as to their role in this matter. We believe that this initiative is a useful supplement to the action undertaken in the United Nations. Success in this can only have a positive effect on efforts which will be undertaken at this session of the General
Assembly to produce an agreement on a system of financing for science and technology.
135.	The third world, for its part, has already shown its firm determination to come to the next stage of the North South dialog in a constructive spirit, convinced of its rights and duties and the action made possible by its unity, which has just been strengthened by the High Level Conference on Economic Cooperation among Developing Countries held at Caracas last May. The third world countries are, above all, convinced that the developed world can no longer ignore the role which they play in the maintenance of its own prosperity. It is therefore in the interest of all for the developing countries to remain solvent and for them to develop unhindered, so that they can become genuine partners of the industrialized countries.
136.	The deadlock in the process of launching global negotiations and the delay in concluding the work of the United Nations Conference on the Law of the Sea are particularly worrying and disturbing.
137.	We venture to hope that those responsible for this situation will soon be able to conclude the period of reflection which they have allowed themselVes and share once again the general will to conclude work on the draft convention on the law of the sea and to embark on global negotiations.
138.	In this respect, we are glad to see this general consensus strengthened by the open and unreserved support which we have noted in the statement to the Assembly by the representative of France [9th meeting] and also by the particularly encouraging and positive change of attitude on the part of the Federal Republic of Germany.
139.	The International Meeting on Cooperation and Development, which is to be held at Cancun in the next few days, will give us an opportunity to see whether our hopes are well founded and whether the wish of those who want to make progress will prevail, so as to provide genuine momentum for global negotiations, the natural forum for which obviously remains the United Nations. The concerted action of all States Members of the Organization in order to provide further momentum for the NorthSouth dialog is necessary not only for economic reasons but also and above all for preeminently political reasons.
140.	The stakes are high and far transcend the immediate interests of any of the partners in this common enterprise. I .hope we can all realize this.
141.	There is nothing about the international situation to encourage optimism. However, we must not allow ourselves to fall prey to doubt, resignation or despair.
142.	It is indeed dangerous to allow the spiral of tension to go on increasing. The peoples of the third world are refusing ta remain pawns in the game of greatPower rivalry, in markets for raw materials and in outlets for manufactured products. They are determined to achieve their status as fully-fledged partners in the concert of nations.
143.	With regard to their security and their development that is to say, their very destiny they have every intention of assuming this role fully, freely and democratically.
